Citation Nr: 1547207	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-43 043	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a respiratory lung disorder, to include asbestosis, claimed as due to asbestos exposure.



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and he had a period of active duty for training (ACDUTRA) in July 1965while in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded the matter for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

A chronic respiratory lung disorder did not have its onset during service nor was it caused or aggravated by service, to include possible exposure to asbestos.


CONCLUSION OF LAW

A respiratory lung disorder, to include asbestosis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter dated in October 2008, prior to the adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records and VA treatment records have been obtained.  All post-service treatment records adequately identified by the Veteran were obtained.  Pursuant to the July 2014 Board remand, a VA examination and opinions were obtained, which substantially comply with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The examination is also adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Attempts to obtain records from the Social Security Administration were unsuccessful as the agency's response shows those records were destroyed.  See Medical Treatment Records - Furnished by SSA.  No response was received following a request for a release to obtain records involving occupational screenings from his prior employment as an assembly line worker at an automotive plant.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II. Legal Criterial and Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Concerning the element of in-service disease or injury, the Veteran's service treatment records are negative for any respiratory problems other than sinus related, and chest X-rays in April 1964 did not reveal any lung abnormality.  See pages 7, 8, 9, and 35 of STR - Medical.  The separation examination and associated medical history report contain no findings or complaints associated with a lung disorder.  See pages 19 and 32 of STR - Medical.

The Veteran does not contend that a lung disorder first manifested in service; instead, he asserts that exposure to asbestos during service lead to a lung disorder years later, in 2003.  He stated that while in service he was exposed to asbestos while working in the motor pool in 1963, in the barracks, and while in Korea.  See VA 21-526 Veterans Application received September 2008 and VA 21-4138 Statement in Support of Claim.  A September 2007 consultation report, however, also shows the Veteran reported having previous asbestos exposure at his post service employment.

Personnel records show his military occupational specialty (MOS) was light weapons infantry in 1963 and 1964; while on ACDUTRA in 1965, his MOS was mechanic's helper.  

Concerning the element of a current disability, chest X-rays in September 2002 revealed no evidence of pneumothorax, pleural effusion, or focal areas of consolidation to suggest pneumonia.  Additional X-rays the following month revealed no pneumothorax, focal infiltrate to suggest pneumonia, or pulmonary edema.  See pages 24 and 26 of Medical Treatment Record - Non-Government Facility (MTR - NGT).  

Post service records in May 2007 contain chest X-ray findings of small to medium sized effusions with bibasal consolidation, and small nodular lobulated subpleural densities in the left upper lobe anterior segment; these were indeterminate, possibly pleural thickening and were reported on a previous study in February 2002.  See page 29 of MTR-NGT received October 3, 2008.

An April 2008 private consultation notes a history of chronic obstructive pulmonary disease (COPD).  See page 22 of MTR - NGT received October 3, 2008.

An August 2008 record indicated the Veteran had a history of restrictive lung disease; a CT scan of the chest revealed small pleural plaque of the left upper lobe was unchanged, mild pleural thickening of the right lower lobe posteriorly with minimal subpleural reticular densities, no definite evidence of fibrosis., small interval right medial basal lung nodule that was indeterminate, and small mediastinal nodes.  See page 60 of MTR - NGT received January 29, 2009.

Nexus evidence was obtained as a result of the Board's July 2014 remand.  On June 2015, the Veteran was examined by a board-certified pulmonologist.  The examiner reviewed the Veteran's records and noted that a diagnosis of pleural plaque was made in August 2008.  The examiner also noted that in May 2009 the Veteran reported asbestos exposure from insulation falling off pipes in his Army barracks and from brake dust exposure when he was occasionally detailed to assist working in the motor pool.  The physician further noted pertinent aspects of the Veteran's medical history, including an April 1964 examination report in service that showed chest X-rays were normal and that there were no records from his previous employer regarding his duties or a possible asbestos monitoring program.  During the examination, the Veteran recalled no such program, but confirmed some asbestos exposure at the plant and having a remote history of smoking.  There was no definite history of diagnosed COPD in the extensive medical records, and only one or two unsubstantiated mentions of COPD in the context of shortness of breath also during his multiple hospitalizations for unrelated chronic and recurrent congestive heart failure (CHF).

Based on the examination and a thorough review of the record, the physician opined that the above-diagnosed right pleural plaque was less likely than not related to any in-service or out-of-service asbestos exposure.  He noted there was also no evidence of past or currently diagnosed medical manifestations attributable to residuals of possible past asbestos inhalation (specifically: malignant mesothelioma, diffuse pulmonary fibrosis (asbestosis), chronic pleural effusion, bronchogenic lung cancer).  The described sources of possible Army asbestos inhalation are of low intensity/low risk.  The barracks exposure from fallen pipe insulation fragments (and/or broken asbestos-containing floor tile, also possible) has little risk of fine aerosolization of asbestos dust.  While brake pad dust may have contained asbestos, the work was likely in open garage or open outside environment with adequate ventilation (distinguish closed compartments in ships or aircraft; or tear out of asbestos materials during buildings renovation).  The examiner commented that the described possible asbestos exposure post service while working at an automobile assembly plant must have been minimal because the Veteran denied ever being on any company or union asbestos monitoring.  He also recalled no pertinent chest X-rays or PFT checks done.

The Veteran described a self-referred evaluation done approximately 2 years earlier (he answered a newspaper ad seeking asbestos victims) by "traveling doctors", which included his only recalled PFT test; he was not sure if any chest X-ray or CT scan was done.  He reported he was told nothing of any results except that he would get a letter later, but he never received anything and had no personal medical copies.

The physician stated that the abnormal CT scan change of a LUL subpleural nodule is NOT a plaque, and is more likely caused by unrelated old inflammatory/infection disease, in no way suggestive of asbestos injury.  The RLL pleural plaque described on 2008 CT scans (but not on May 2007 or earlier CT scan, although it is a small abnormality that could have been present but overlooked earlier) is NON-calcified.  Calcified pleural plaques (in the absence of any past history of pleural bleeding) are strongly suggestive of asbestos etiology.  Such a non-calcified plaque, however, is completely non-specific, can be caused by any inflammatory or traumatic irritation of the pleural surface around the lung, including infections, asbestos, blood, cardiac bypass surgery, or residual scarring from pleural effusions.  The examiner noted several hospitalizations for heart failure and renal failure with symptomatic, bilateral recurring pleural effusions recorded.  In 2002, the Veteran also had a right upper abdominal surgical procedure with partial hepatectomy for cancer, which likely caused reactive right lower lung/pleural inflammatory reaction also.  The asymptomatic RLL pleural plaque described radiographically is associated with linear fibrotic scars in the adjacent lung substance.  This is not a diffuse pulmonary fibrosis pattern consistent with asbestosis.  This lung scarring is also not a feature of asbestos pleural plaque, which occurs entirely within the pleural space outside of the lung, specifically on the chest wall itself, and does not inflame or scar the adjacent lung tissue.  In short, he concluded that it was much more likely that the small non-calcified RLL pleural plaque with focal adjacent lung fibrotic scarring is related to one of those other inflammatory causes described above.  See VA Examination received June 29, 2015.

None of the available medical evidence disputes these conclusions and, in fact, there is no competent medical evidence of a positive nexus between the Veteran's current lung disorder and his military service.

Regarding asbestos related lung disease, while there are no specific statutory or regulatory directives governing compensation claims based on asbestos exposure, there are guidelines for developing such claims.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (April 16, 2015).  These guidelines describe asbestosis as interstitial pulmonary fibrosis, and point to a latency period for development of disease due to exposure to asbestos ranging from 10 to 45 or more years between first exposure and development of disease.  Although the guidelines do not create a presumption of in-service asbestos exposure, medical-nexus evidence is required in claims for asbestos-related diseases arising from such exposure.  Dyment v. West, 13 Vet. App. 141 (1999); VAOPGCPREC 4-2000 (2000), 65 Fed. Reg. 33422 (2000).

Such an opinion was obtained and the examiner provided an unfavorable nexus opinion regarding an association between asbestos and the current lung disorder.  

In determining whether this opinion is adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.") Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

Aside from the Veteran's contention that his respiratory lung disorder is related to in-service exposure to asbestos, there is no other evidence of record to support his belief.  Furthermore, the diagnosed lung disorder is not a chronic disease as defined by 38 C.F.R. § 3.309 for which service connection may be established by a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even if it was, the Board notes that the Veteran has not alleged continuity of symptomatology, nor does the record support such a finding.  There is no evidence, lay or medical, of a chronic respiratory lung disease until many years after service.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a disease or an injury in service resulted in chronic or persistent residual disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, the Veteran separated from service with no abnormalities of the lungs or chest noted, the post-service lung disorder is not one that is associated with asbestos exposure, and there is no nexus evidence linking the current lung disorder to service.

The Veteran's statements regarding the cause of his lung condition are lay statements that purport to provide a nexus opinion between this condition and his asserted exposure to asbestos in service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether exposure to asbestos in service caused a lung condition, is not something that can be determined by mere observation.  Nor is this question simple. It requires clinical testing and medical training to make the appropriate interpretations and conclusions about what the testing demonstrates and what the test results may mean in conjunction with any symptoms reported.  As such, the Board finds that the Veteran's statements as to how his lung condition was caused are not competent evidence as to a nexus.  

Accordingly, the Board finds that the claim for service connection for a respiratory lung disorder must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic respiratory lung disorder is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


